DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6, 7, 9-13, 16, 17 are objected to because of the following informalities:  
Regarding claims 3, 6:  In line 1; “detecting a change in the Raman Spectra”, appears to refer back to claim 1, line 7 of “detecting a shift in the Raman spectra”.  It should be amended to detecting the shift in the Raman spectra.
Regarding claim 7: In line 1, it appears that “a shift” refers to claim 1, line 7.  It should be amended to --the shift--.
Regarding claim 9:  In line 1, it appears that “a charge density” refers to claim 8, line 1.  It should be amended to --the charge density--.
Regarding claim 10:  In line 1, “the material probe comprises” should be inserted after “wherein”.  At the end of the claim, there are two occurrences of “or a combination thereof”; one should be deleted.
Regarding claims 11 and 12:  Both the graphene and quartz materials are claimed in claim 10 for which claims 11 and 12 depends; thus, it is redundant.
Regarding claim 13:  In line 1, “the” between “wherein” and “both” should be deleted.
Regarding claim 16:  In line 1, it appears that “a change” refers to claim 15, line 10.  It should be amended to --the change--.
the change--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pope et al. (US 8,325,338).
Regarding claim 18:  Pope discloses a detection of aircraft icing, comprising: a multilayer structure comprising an optically transparent layer or semi-transparent layer (lens) disposed over at least a portion of a material probe (fiber optic lines); and a Raman probe (Raman sensor) to detect a shift in Raman spectra, the Raman probe 
Regarding claim 20:  Pope discloses the optically transparent or semi-transparent material is sapphire (col. 11, lines 15-23).

Allowable Subject Matter
Claims 1-17 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Delpoux et al. (US 10,775,311) discloses a simplified device for detecting the formation of gas hydrates.
-Thorez et al. (US 2012/0193477) discloses device for detecting ice deposited on an aircraft structure.
-Zhao et al. (US 7,370,525) discloses an inflight ice detection system.
-Gregoris (US 5,500,530) discloses an electro-optic ice detection.
-Pernick (US 5,921,501) discloses an aircraft ice detection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        2/25/22